Case 1:19-cv-00642-LMB-MSN Document 23 Filed 06/21/19 Page 1 of 1 PageID# 355



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


 IRON WORKERS DISTRICT COUNCIL
    (PHILADELPHIA AND VICINITY)HEALTH
     BENEFIT PLAN,

                Plaintiff,                                       l:19-cv-642(LMB/MSN)



 JANSSENBIOTECH,INC.,etaL,

                Defendants.


                                              ORDER


       For the reasons stated in open court, plaintiffs' Motion to Consolidate Cases [Dkt. No.3]is

GRANTED;plaintiffs' Motion for Appointment ofInterim Counsel for the Proposed Class [Dkt.

No. 5] and defendants' Consent Motion to Set Date [Dkt. No. 15] are DEFERRED to the transferee

court; and it is hereby

       ORDERED that this civil action be and is CONSOLIDATED with civil action 1:19-cv-474.


       The Clerk is directed to consolidate this civil action with civil action 1:19-cv-474 and to

forward copies ofthis Order to counsel of record.
                    .5X
       Entered this cx| day of June, 2019.

Alexandria, Virginia


                                                                         /s/^
                                                         Leonie M. Bi inkema
                                                         United States District Judge
